Case 5:18-cv-00153-RWS-CMC Document 581 Filed 07/12/21 Page 1 of 2 PageID #: 16509




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  T E X A R K A N A DIVISION

   TRAVELPASS GROUP, LLC,                        §
   PARTNER FUSION, INC. and                      §
   RESERVATION COUNTER, LLC                      §
                                                 §
   v.                                            §         Case No. 5:18-cv-153-RWS-CMC
                                                 §
   CAESARS ENTERTAINMENT                         §
   CORPORATION, ET AL.                           §


                                                 ORDER


          The Court issues the following sua sponte. Contemporaneously with this Order, the

   undersigned United States Magistrate Judge is entering an Order denying Plaintiffs’ Motion to

   Exclude Evidence of Federal Trade Commission Civil Investigation and Proceedings (Docket

   Entry # 489). Because the Court cites allegations from briefing which the parties have filed

   under seal, the Court has sealed the Order.

          A district court must use caution when exercising its discretion to place records under

   seal because there is a “strong presumption that all trial proceedings should be subject to scrutiny

   by the public.” United States v. Holy Land Found. for Relief & Dev., 624 F.3d 685, 690 (5th Cir.

   2010); see also Federal Sav. & Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987)

   (“The district court’s discretion to seal the record of judicial proceedings is to be exercised

   charily”). Even where no party opposes sealing, the burden is on the movant to establish the

   presumption in favor of public records is overcome.

          Given this presumption, the Court will unseal the Order Denying Plaintiffs’ Motion to

   Exclude. Before doing so, however, the Court will allow the parties fourteen days from the date

   of entry of this Order in which to submit a proposed publicly-available redacted version of the

                                                     1
Case 5:18-cv-00153-RWS-CMC Document 581 Filed 07/12/21 Page 2 of 2 PageID #: 16510
  .


   Order. The parties shall redact only those portions of the Order with respect to which the parties

   have a legitimate and overriding business interest in maintaining confidentiality and shall be

   prepared to submit a particularized showing regarding those redactions in the event the Court

   finds it necessary.

          The parties shall advise the Court in writing if no redactions are necessary.

          IT IS SO ORDERED.

          SIGNED this 12th day of July, 2021.




                                                       ____________________________________
                                                       CAROLINE M. CRAVEN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
